           Case 1:19-cv-03652-ELR Document 3 Filed 08/16/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

AARON’S, INC.,                                  )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )           CIVIL ACTION NO.
                                                )           1:19-cv-03652-ELR
MKW INVESTMENTS, INC., MKW II                   )
INVESTMENTS, LLC, KEVIN                         )
WELKER, and SUSAN WELKER,                       )
                                                )
     Defendants.                                )

     PLAINTIFF AARON’S, INC.’S CERTIFICATE OF INTERESTED
       PERSONS AND CORPORATE DISCLOSURE STATEMENT

         In accordance with Rule 7.1 of the Federal Rules of Civil Procedure and Rule

3.3 of the Local Rules, Aaron’s, Inc. (“Aaron’s”) makes the following disclosures:

1.     The undersigned counsel of record for a party to this action certifies that
the following is a full and complete list of all parties in this action, including any
parent corporation and any publicly held corporation that owns 10% or more
of the stock of a party:

         (a)   Plaintiff:

         Plaintiff Aaron’s, Inc. is a publicly-traded corporation. Aaron’s, Inc. has no

parent corporation, and no publicly-traded corporation owns more than 10% of its

stock.
         Case 1:19-cv-03652-ELR Document 3 Filed 08/16/19 Page 2 of 3




      (b)    Defendants:

      Neither MKW Investments, Inc. nor MKW II Investments, LLC have parent

corporations, and no publicly-traded corporation owns more than 10% of their

stock. Defendants Kevin Welker and Susan Welker are natural persons.

2.     The undersigned further certifies that the following is a full and complete
list of all other persons, associations, firms, partnerships, or corporations
having either a financial interest in or other interest which could be
substantially affected by the outcome of this particular case:

      Aaron’s, Inc. is not aware of any other individuals or entities that have a

financial interest in this lawsuit or that have another interest that could be

substantially affected by the outcome of this case.

3.      The undersigned further certifies that the following is a full and complete
list of all persons serving as counsel for Aaron’s, Inc. in this proceeding:

             John P. Jett
             Burleigh L. Singleton
             Ava Conger
             Kilpatrick Townsend & Stockton LLP
             Suite 2800, 1100 Peachtree Street
             Atlanta, Georgia 30309
             Telephone (404) 815-6500
             Facsimile (404) 815-6555




                                          2
       Case 1:19-cv-03652-ELR Document 3 Filed 08/16/19 Page 3 of 3




    Respectfully submitted, this 16th day of August, 2019.

                                          /s/ Ava J. Conger
KILPATRICK TOWNSEND                       John P. Jett
& STOCKTON LLP                            Georgia Bar No. 827033
Suite 2800                                Burleigh L. Singleton
1100 Peachtree Street, NE                 Georgia Bar No. 649084
Atlanta, Georgia 30309                    Ava J. Conger
(404) 815-6500                            Georgia Bar No. 676247
(404) 815-6555 (facsimile)
jjett@kilpatricktownsend.com
bsingleton@kilpatricktownsend.com
aconger@kilpatricktownsend.com            Counsel for Plaintiff Aaron’s, Inc.




                                      3
